DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 are presented for examination.
Claims 2-4, 6-8, 10-12 and 14-16 are cancelled.
Claims 1, 5, 9, 13, and 17-18 are allowed.

Invention
The Present invention teaches "A control device of a vehicle includes a motor controller. The motor controller is capable of controlling a motor configured to generate a driving force of the vehicle, and switching between a first driving mode for driving the motor while using a continuous rated torque as an upper limit and a second driving mode for driving the motor while using a maximum rated torque as an upper limit, the continuous rated torque being lower than the maximum rated torque generatable by the motor. The motor controller drives the motor in the first driving mode in a case where a driver does not specify a driving mode.

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
         Authorization for this Examiner's amendment was given in an interview with Dan Li (Reg. No.: 78,814) on March 8, 2021.


The claims have been amended as follows:

          Claims 6-8, 10-12 and 14-16 cancelled.

Reason for Allowance
Claims 1, 5, 9, 13, and 17-18 are allowed.
                    The following is the reasons for allowance of the claimed subject matter:
                The claimed subject matter is allowed based on the Applicants’ Remarks/Arguments filed 12/30/2021, pages 1-2. Further, the cited references fail to anticipate or render the claimed limitations, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.
               Dependent claims 5, 9, and 13 are either directly or indirectly dependent upon independent claims 1, 17-18, therefore, are allowed in view of their dependence upon claims 1, 17-18.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
         Otsu (US Pat. No.: 6,260,644 B1) teaches “A motor controlling apparatus for a hybrid car can effect current feedback control by which motor current can be controlled with a high degree of accuracy when a generator-motor rotates at a low speed to protect the generator-motor from over-current. The motor controlling apparatus can also effect torque feedback control in a high vehicle speed and high torque region to raise the fuel consumption efficiency of an engine.”

          Hanyu et al. (US Pub. No.: 6,258,006 B1) teaches “Disclosed is a transmission comprising a first power transfer path for transferring an output of an engine to a vehicle driving shaft through a planetary gear connected to a motor, a second power transfer path for transferring the output of the engine to the vehicle driving shaft through gears and, and a power transfer switch which switches over the first and second power transfer paths from one to the other. In a hybrid vehicle wherein an engine, a motor and a generator are connected to a planetary gear, a follow-up loss caused by the generator is avoided in the case where the engine stops and the vehicle travels with the motor 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BABAR SARWAR/Primary Examiner, Art Unit 3667